Fourth Court of Appeals
                               San Antonio, Texas
                                     April 21, 2016

                                  No. 04-16-00005-CV

                       IPSECURE, INC., and Jesse A. Rodriguez,
                                   Appellants

                                            v.

                                 James E. CARRALES,
                                       Appellee

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-02257
                         Honorable Peter Sakai, Judge Presiding


                                     ORDER

    The appellee’s motion to substitute and designation of lead counsel is hereby
GRANTED.

                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court